Citation Nr: 1424116	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right hip disability.

2.  Entitlement to an increased initial rating for a right hip disability, rated as 10 percent disabling prior to November 17, 2009, and from June 1, 2010, to September 9, 2011, and then as 30 percent disabling since November 1, 2012.

3.  Entitlement to an initial rating higher than 10 percent for depression.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and significant other


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2006 and from July
2008 to September 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from
rating decisions dated in August 2009, June 2010 and April 2011 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified during a hearing before the undersigned Veterans Law Judge
in January 2012.  The claim was remanded in February 2013.

The issues of entitlement to service connection for a low back disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 9, 2011, the Veteran's right hip disability was manifested by flexion greater than 45 degrees, with no evidence of motion lost on abduction beyond 10 degrees, or limitation of abduction or rotation to prevent crossing of legs or ability to toe-out more than 15 degrees.  Extension was limited to less than 5 degrees.  There was no clinical evidence of additional limitation of motion on repetition or during flare-ups to warrant a higher rating.

2.  Since November 1, 2012, the Veteran's right hip disability, status post prosthesis, has been manifested by subjective reports of pain; the credible and competent medical evidence of record has not shown adequate pathology for or evidence of moderately severe pain, and the evidence does not establish moderately severe weakness or limitation of motion.

3.  The Veteran's depression does not result in no more than occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  Prior to September 9, 2011, the criteria for a rating in excess of 10 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5019, 5020, 5250-5255 (2013). 

2.  Since November 1, 2012, the criteria for a rating in excess of 30 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5054 (2013).

3.  The criteria for a rating in excess of 10 percent for depression have not been met.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection for depression and for a right hip disability were granted and initial ratings were assigned in the August 2009 decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration disability file have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file and VBMS file.  The Veteran was provided with multiple VA examinations in order to rate her claims.  The Board finds that these examinations are sufficient to decide her increased rating claims.  The Board has no reason to doubt the competency of the VA examiners in this case, and finds that each VA examination provided the information necessary in order to rate the Veteran's claims under the rating criteria.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal and inquired as to any outstanding evidence.  And, the Veteran volunteered her treatment history and symptoms during the appeal period, thus fully describing the nature and severity of her disabilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Right Hip

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45 (2013). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

The Veteran's right hip disability was rated under Diagnostic Codes 5251 until November 1, 2011, and under 5054 thereafter.  38 C.F.R. § 4.71a, DCs 5251, 5054 (2013).  DC 5251 pertains to limitation of extension of the thigh.  DC 5054 pertains to hip replacements.  The Board finds that DCs 5003, 5010, 5252, and 5253, which pertain to arthritis and limitation of motion of the hip, also apply to the Veteran's claim as medical evidence has shown the presence limitation of motion of the right hip joint.  However, DCs 5250, 5254, and 5255 are inapplicable in this case because the medical evidence has not shown evidence of ankylosis, flail joint of the hip, or fracture of the femur or malunion of the femur.

The Board notes that the Veteran is in receipt of two temporary total ratings for right hip surgery during the appeal period, from November 17, 2009, to June 1, 2010, and from September 9, 2011, to November 1, 2012.  Accordingly, the Board will focus on whether a higher rating is warranted for the periods of time in which she was not in receipt of a total rating, namely, whether a rating higher than 10 percent is warranted prior to November 17, 2009, and from June 1, 2010, to September 9, 2011, and whether a rating higher than 30 percent is warranted since November 1, 2012.

Diagnostic Code 5054 addresses hip prosthesis.  Replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches. 

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted. 

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2013).

Turning to the evidence of record, private treatment records reflect that in December 2008, x-ray of the right hip in response to right hip pain showed a normal exam without significant degenerative change.

VA treatment records reflect that in December 2008, the right hip was quite tender to palpation.  There was very limited range of motion on rotation, especially externally, though range of motion was not recorded.  There was no crepitance.  X-ray of the hip was negative.  The Veteran felt like the "pain goes straight through."  

On December 2008 VA examination, the Veteran complained of constant pain located in the right groin and on the outside of the hip, with flares occurring daily.  She used pain medication for relief.  She could only walk for 15 minutes, or sit for 30 minutes.  The hip joints were symmetric with no signs of swelling, masses, deformity, or atrophy.  There was no leg length discrepancy.  Range of motion of the hip showed flexion to 80 degrees, extension to 10 degrees, adduction to 15 degrees, abduction to 25 degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  There was no additional loss of motion or other limitations of function on repetitive testing.  The Veteran was unable to stand on her right leg to do repetitive shallow knee bends and could not squat without complaints of pain.  The conclusion was that clinical evidence showed decreased range of motion, painful motion, guarding of movement, uneven gait, significant thigh circumference discrepancy indicating abnormal weight-bearing to the left leg, and inability to fully weight bear on right leg or squat.  There was no objective indication of pain, weakness, lack of endurance, or incoordination to further limit range of motion on repetitive testing.  The etiology of the Veteran's complaints of pain was unclear when reviewing the x-ray, MRI, and bone scan evidence, as there was no indication for a torn pelvic muscle.

VA treatment records reflect that in March 2009, the Veteran had right hip pain causing a limp, the pain was in the trochanter region, from the gluteal area to the superior buttock, and some groin pain.  The pain was present all the time and was made worse by walking or even sitting.  Examination showed a shortened stride that seemed atypical and labored.  There was some soreness to palpation at the superior gluteal region.  Hip motion was fine and basically symmetrical.  There was no clicking motion.  An MRI was reviewed which showed a labral tear.  

Private treatment records reflect that in April 2009, there was very limited range of motion due to pain, though specific ranges were not recorded.  Range of motion testing did not cause any snapping or popping.  MRI and x-ray testing showed some signs of impingement and labral tear.  Cortisone injections were indicated and possible arthoscopic procedure if the pain continued.

VA treatment records reflect that in July 2009, the Veteran had only a few hours of relief following a steroid injection.  The physician stated that it was hard to explain the Veteran's types of symptoms and degree based upon examination of the hip.

Private treatment records reflect that in August 2009, range of motion of the hip showed extension to 0 degrees, flexion to 90 degrees, internal rotation to 0 degrees, external rotation to 40 degrees, abduction to 50 degrees, and adduction to 30 degrees.  The Veteran had a severe limp.  However, there was no tenderness or deformity found.  There was a positive impingement sign.  In November 2009, the Veteran underwent arthroscopic debridement and excision and open arthrotomy, right hip with osteoplasty.  One week status post operation, the Veteran was doing well without complication.  She denied weakness.  She was very active and was making progress with physical therapy.

On March 2010 VA examination, the Veteran stated that she could walk about 3/4 of a block, she could sit for 30 minutes, and she could stand for 10 minutes.  There was no dislocation or recurrent subluxation.  The Veteran used a cane to walk.  She was observed to sit at ease during the interview with few changes of position.  She stated that she could not cross her right knee over her left knee and flinched and jerked during range of motion testing.  However, there was no evidence of fatigue, weakness, edema, effusion, instability, weakness, heat, abnormal movement, or popping.  There was some guarding of movement.  There was no hip tenderness on palpation.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, adduction to 15 degrees, abduction to 35 degrees, external rotation to 55 degrees, and internal rotation to 30 degrees.  The Veteran claimed pain on all ranges of motion.  She stated that she could not lift her leg from a seated position.  There was no clinical or objective evidence of additional functional loss on repetitive testing.  The assessment was that the Veteran demonstrated some limited range of motion, and was fairly guarded with complaints of locking, clicking, or catching.  However, range of motion showed no popping or stiffness.  X-rays did not show significant pathology.

VA treatment records demonstrate that in July 2010, MRI showed small joint effusion with no evidence of impingement.  There were no significant degenerative changes.  However, a May 2010 x-ray showed early degenerative osteoarthopathy.

VA treatment records reflect that in August 2010, the Veteran reported no improvement with physical therapy.  She was examined in a number of ways and there was no clear structural finding to explain her level of pain.  In September 2010, the Veteran reported right hip pain and snapping that was getting worse.  She had had no success with physical therapy.  There was no snapping on motion testing on examination.  She walked with a cane.  There was no diagnostic test that indicated a pathology for her reportedly extensive disability.  The examiner felt that the Veteran was capable of sedentary employment.  It appeared that her illness was greater than the disease.

Physical therapy records demonstrate that in August 2010, the Veteran felt that her pain level was high without any benefit from surgery.  Range of motion testing showed flexion to 54 degrees, extension to 8 degrees, and abduction to 18 degrees.  It was unclear why she had so much pain and therapy was not helping.

VA treatment records reflect that in December 2010, the cause of the Veteran's ongoing right hip pain had not been identified, and could be related to her low back disability or to the femoral nerve.  In June 2011, the Veteran continued to have catching and popping of the right hip.  MRI of the hip did not show the cause of her pain.  Her private physician had recommended a hip replacement, yet because there were no changes on x-ray, the VA did not recommend such surgery.

Private treatment records reflect that in March 2011, the Veteran was using a cane and had pain in the right hip.  Range of motion testing showed flexion to 90 degrees, extension to 0 degrees, internal rotation to 30 degrees, external rotation 50 degrees, abduction to 50 degrees, and adduction to 30 degrees.  Physical examination was negative for deformity, swelling, tenderness to palpation, loss of strength or reflexes, or sensation deficit.  There was positive impingement sign anteriorly.  There was no arthritis.  The physician stated that although there was no demonstrable arthritis, total hip arthoplasty was recommended as all other options had been exhausted and there was continued pain.  In October 2011, hip flexion was to 62 degrees, extension was to 0 degrees, and abduction was to 12 degrees.  In November 2011, the Veteran underwent right hip total arthoplasty.  

At her January 2012 hearing, the Veteran stated that she had no strength in her right leg and took pain medication for relief.  She could not tie her shoes and cried at night due to right hip pain felt throughout the night.

Private treatment records reflect that in August 2012, the Veteran was doing well without complication.  Her pain was relatively controlled and there was no weakness.  

On December 2013 VA examination, the Veteran stated that she feeling better since the surgery and was doing well with physical therapy but still had some limitations.  Range of motion testing showed flexion to 120 degrees, extension to greater than 5 degrees, and abduction to less than 10 degrees.  However, the Veteran was able to cross her legs and could toe-out more than 15 degrees.  Muscle strength testing was 5/5 in the right hip.  There was no clinical evidence of additional functional loss that would be significant during flare-ups or repeated testing.  There was no residuals signs or symptoms related to the right hip replacement.  The right hip was found to have completely resolved following surgery, based upon examination and review of the medical records.  The Veteran's labrum tear was completely resolved because it had been removed and replaced with prosthesis.  

A December 2013 private record demonstrates that if the Veteran had a hip flare-up, she reportedly could not do anything more that day.  She reported that she was limited in her daily chores and very limited in her functional abilities due to hip pain.  Range of motion testing showed flexion to 95 degrees, with pain at 85 degrees, extension greater than 5 degrees, and no abduction lost beyond 10 degrees, no indication that she could not cross her legs, and no indication that she could not toe-out more than 15 degrees.  On repetitive testing, there was limitation of flexion to 85 degrees, and less strength, stability, and endurance.  

In February 2014, the Veteran stated that the December 2013 VA examination was inadequate because she could hardly bend over or raise her leg, she wasn't able to complete repetitive testing, and could not cross her legs.  She had difficulties performing her daily activities.  She claimed that the VA examiner did not use any measuring tool, and that she could barely complete testing without using the table for support.  

In this case, the Board finds that, excluding the periods of time in which the Veteran was in receipt of a 100 percent rating, a rating higher than 10 percent prior to September 9, 2011, is not warranted for a right hip disability, and a rating higher than 30 percent is not warranted since November 1, 2012.  

For the period prior to September 9, 2011, the clinical medical evidence has not demonstrated limitation of flexion to less than 45 degrees, thus a higher rating under DC 5252 is not warranted.  In August 2009, March 2011, and October 2011, there was limitation of extension limited to less than 5 degrees, for which the Veteran is already in receipt of a 10 percent rating under DC 5251.  With regard to DC 5253, there was no evidence of limitation of abduction beyond 10 degrees, or evidence that the Veteran could not cross her legs, or evidence that she could not toe-out more than 15 degrees.  While in August 2009, there was limited rotation internally to 0 degrees, external rotation was greater than 15 degrees, and there was likewise no finding of an inability to toe-out.  There was additionally no indication that on repetitive testing, she would meet the criteria for a higher rating under any of these three diagnostic codes, as specifically found on each VA examination.  Moreover, although in May 2011 there was x-ray evidence of arthritis, the Veteran is already in receipt of a 10 percent rating based upon limitation of motion, and thus cannot also receive a rating under 5003 or 5010.  Additionally, only one major joint is affected, and thus a 20 percent rating is not warranted under those codes.

With regard to the period since November 1, 2012, the Board finds that the competent and credible evidence of record weighs heavily against a finding of moderately severe pain, weakness, or limitation of motion under DC 5054.  The Board notes the Veteran's report that she was experiencing these limitations on VA examination, and her statements generally that her level of pain has not gone down since surgery.  However, the Board finds that these statements are outweighed by the clinical medical evidence, to include VA examinations and treatment records.  For example, those records show that the Veteran reported to her treating provider that she was feeling less pain since the total hip replacement, and the 2013 VA examiner concluded that her disability had been resolved following hip replacement, which removed the labral tear.  The Board has no reason to doubt the validity of the VA examiner's opinion, as it was based upon physical examination of the Veteran, review of the clinical records, and medical expertise and knowledge.  It is also consistent with the evidence of record.  Therefore, the Board finds the opinion to be both probative and persuasive when determining that moderately severe pain has not been shown, and thus a rating higher than 30 percent is not warranted.

In finding that higher ratings are not warranted during the appeal period, the Board has taken into account the Veteran's reports of ongoing severe hip pain.  However, the Board finds that the subjective reports of pain were consistently and repeatedly unsupported by clinically adequate pathology.  See 38 C.F.R. § 4.40.  Such was stated by both VA treatment providers, VA examiners, and the Veteran's private physician, many times.  In that regard, the United States Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Without evidence of further functional loss resulting in limited range of motion, a higher disability evaluation is not warranted under DeLuca, especially in light of the issue of the Veteran's credibility in this case.  To the extent that the Veteran contends that her right hip disability flares up after prolonged use and physical activity, even if the Veteran does experience flare-ups of her right hip disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the right hip would be restricted by pain or other factors to warrant a higher rating based upon limitation of motion.  Specifically, the Board is in receipt of multiple VA examinations that factor in findings related to any additional functional limitations on repetitive use.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the right hip being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, supra.  

Depression

The RO has rated the Veteran's depression as 10 percent disabling under Diagnostic Code 9434. 

Depression is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, or continuous medication controls the symptoms.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Turning to the evidence of record, on January 2009 VA examination, the Veteran reported that since her right hip injury in service, she has had to walk with a limp and has experienced hip pain.  She stated that she was having difficulty with low mood which was true more than half of the time.  She had not been able to sleep well, but sometimes slept up to 20 hours at a time.  She denied difficulty with energy, appetite, or motivation.  She had no history of suicide attempts but had had suicidal thoughts that had come and go.  She enjoyed fishing and playing with her animals.

With regard to her social history, she reported that she had been married twice previously, which both ended due to mental and physical abuse.  She and her boyfriend had been together for five years, and she relied heavily on him.  She had four children who were raised by her ex-husbands.  She had no history psychiatric treatment.  She enjoyed fishing and playing her animals.

Mental status examination revealed that the Veteran was pleasant and cooperative.  She was social and had no unusual behaviors or mannerisms.  She was open and verbal and did not appear to be guarded or defensive.  She was alert and oriented and had appropriate hygiene.  She expressed herself well.  She maintained good eye contact and her voice was normal in tone and pace.  Her affect was fairly full.  She was able to smile on occasion.  Her underlying mood was dysphoric.  There was no impairment of concentration or attention span.  Her psychomotor activity was within normal limits.  Her memory was functionally intact.  Her thinking was logical and goal-oriented.  The diagnosis was depressive disorder, not otherwise specified.  Her depression appeared to be largely situational and not severe.  She was also diagnosed with a dependent personality disorder and relied on others for emotional support and guidance.  She had moderate psychosocial stressors due to her pain and physical issues.  A GAF score of 65 was assigned.  Her depressive symptoms did occur occasionally but appeared to be relatively mild.  Her ability to engage in work activities was limited more by her physical problems.  She was intellectually capable to understand, remember, and carry out detailed and simple directions.  She was able to interact well with others.  She demonstrated good social skills and had maintained a five year relationship with her boyfriend.  Therefore her symptoms were transient and mild, with decreased work efficiency and inability to perform tasks during times of significant stress.  She was able to live independently and had a number of pleasurable activities.  Her judgment, insight, and abstract reasoning were not significantly limited.  Her stress tolerance did not appear to be reduced, given that her depression was mild in degree.

In January 2010, the Veteran's boyfriend stated that the Veteran's depression had progressed dramatically due to her hip pain and the way it had been treated by the VA.  She had mood swings from anger to sadness, to confusion.

On March 2010 VA examination, the Veteran reported occasional low mood when she was experiencing pain.  She denied having mood problems when her pain was better controlled.  She did have sleep difficulties which she described as rocky and due to the pain.  She did not describe much in the way of neurovegitative symptoms.  She stated that her energy and motivation were okay.  She denied suicidal ideation.  She was not anhedonic. 

With regard to her employment history, the Veteran reported that had not been able to work due to her ongoing medical problems.  

With regard to her social history, the Veteran was in a good relationship with her boyfriend.  They enjoyed fishing together.

Mental status examination demonstrated that the Veteran presented well socially and had no unusual behaviors or mannerisms.  She did have complaints of pain.  She was pleasant, cooperative, and outgoing despite the pain.  She did not appear to be experiencing much psychosocial distress, though she did complain of occasional depressed mood.  She did not appear to be guarded or defensive.  She expressed herself well.  Her grooming and hygiene was satisfactory.  She was alert and oriented.  She maintained good eye contact and her voice was normal in tone and pace.  Affect was full ranging and appropriate. She was able to smile spontaneously and could respond to humor.  She described her underlying mood as occasionally dysphoric.  There was no impairment to concentration or attention span.  Her psychomotor activity was within normal limits.  Her memory was functionally intact.  Her thinking was logical and goal-oriented.  There was no thought disorder.  The diagnosis was depressive disorder, not otherwise specified.  A GAF score of 65 was appropriate.  While there had been no episodes of remission of depression, it was not exacerbated.  The symptoms occurred occasionally and were mild in severity.  Her depressive symptoms were related to the degree of pain she was experiencing at the time.  The symptoms had a mild effect on her social and occupational functioning.  She stated she was unable to work, but that was due to her physical problems.  She was intellectually capable of understanding, remembering, and carrying out detailed and simple instructions.  There was some distractibility due to pain, but her depression was not of such severity as to reasonably be expected to significantly impact her concentration, persistence, or pace.  She had good social skills and was pleasant.  There may be occasional times when under stress her depression would exacerbate to the point where she may temporarily withdraw from the social setting, but this would be considered to be normal.  Her dependent personality patterns made her prone to being depressed when adequate support was not present.  Her judgment, insight, and abstract thinking were not areas for concern.  

At her January 2012 hearing, the Veteran stated that her right hip pain caused her to have mood swings.  She could get upset easily due to her physical limitations.

VA treatment records reflect that in March 2012, the Veteran reported that her sleep was "on and off" due to worries and pain.  She denied suicidal ideation.  She liked to fish and camp, but hadn't camped that much in the previous year.  She communicated with family members on Facebook.  She had intermittent hopelessness due to pain.  She reported that she would chat with family for many hours a day.  She would have dinner with her boyfriend, they would watch television and spend time with their dogs.  Her days were enjoyable.  The diagnosis was a mood disorder.  A GAF of 63 was assigned.

On April 2012 VA examination, she denied any symptoms generally attributed to depression.  She stated that she was "pretty much under control."  She denied a mental health history.  

With regard to her employment history, she had worked in housekeeping, as a janitor, as a cashier, as a security guard, with a phone service, assembly line work, and in a nursing home.  She did not work due to her ongoing medical issues.  

With regard to her social history, she reported that her four children were under the custody of their respective fathers and she had some contact with them.  She lived with her boyfriend and their three dogs.  She was pregnant with their child.  She was entertained by their animals.  She did not have any friendship groups.  She liked to camp, fish, and go sight-seeing.  She was able to work in the yard and complete housework, she would connect with family on Facebook.  She had more good days and less bad days in terms of pain.  She rested more on cold days.  The two cooked together.  She did not use a sleep aid and would get 8-9 hours of sleep.

Mental status examination demonstrated that the Veteran was oriented to time, place, person, and purpose of her visit.  She had normal grooming and hygiene.  She was a forthright person.  Her thought process was clear and goal-oriented.  There was no indication of hallucinations or suicidal or homicidal ideations.  

A review of her records showed that earlier that year, she was "really bummed" because she could not do things she used to be able to do due to her hip injury.  She was on an emotional rollercoaster.  Her appetite was not good.  There were no current symptoms of depression.

It was concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  There was evidence of adjustment related struggles secondary to an exacerbation of reported chronic pain.  Behavioral intervention had had good effects.  There was no conclusive evidence of persistent depression.  There were no clear barriers to employment due to her depression.

In June 2012, the Veteran's social worker stated that the Veteran had major depression due to her chronic pain resulting from her military injuries.  She had past periods of suicidal ideations, hopelessness, and helplessness.  She struggled with poor sleep and increased levels of irritability.  She had had six therapy sessions.  Her coping was fragile. She was often in significant pain and reported elevated pain with life stress.  Her tolerance for normal ups and downs was severely limited due to chronic pain.  She reported considerable concern that that pattern impacted her relationships with significant people in her life.  

Private mental health records reflect that from April 2012 to August 2012, the Veteran presented with anxiety.  She was oriented.  Her mood and affect were within normal limits.  She focused on mindfulness and breath to help with her chronic pain.  She reported a suicide attempt in the mid-1990s but no thoughts at the moment.  She was depressed due to her 2008 hip injury.  The records show she had days of anger, which was due to family problems regarding her son.  She had significant physical discomfort due to her chronic pain, and the sessions focused on reactivity and adjusting to the limits of her disability.  At one session she reported trouble sleeping due to rumination of her hip disability.  She also struggled with the death of a beloved uncle.  These sessions showed an undercurrent of managing her chronic pain, though she reported that she did not have time to use the "body scan' CD-ROM given to her by her mental health provider.  She had trouble adjusting her expectations regarding performing tasks and completing tasks.

On December 2013 VA examination, she denied receiving mental health care.  She had a depressed mood.

With regard to her employment history, the Veteran reported that her physical issues were her primary barrier to employment.  

With regard to her social history, she was in the same relationship as noted on previous examinations.  While she noted she had problems with frustration, the relationship was stable.  She had some friends who were neighbors.  She did not have trouble interacting with others.  She was able attend to activities of daily living within her physical limitations, such as lawn care, up until it would cause her pain.

On mental status examination, the Veteran was pleasant and outgoing.  She presented well socially.  There were no behaviors or mannerisms that would impact her ability to relate with others.  The examination was essentially unremarkable.  She spoke well.  Her affect was full ranging and appropriate.  She was able to smile spontaneously and could respond to humor.  Her underlying mood was frustrated and mildly dysphoric.  She had normal concentration.  Her memory was normal.  She had normal psychomotor activity.  Her thinking was logical and goal-oriented.

It was concluded that the Veteran suffered from mild depression due to her medical issues.  It was concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Her mental disorder was not thought to impact her ability to work, as explained in previous VA examinations.  She would be able to complete simple tasks in a timely manner.  She had good social skills.  While her stress tolerance was mildly reduced, she would be able to respond appropriately.  Her depression was mild. 

In February 2014, the Veteran stated that the December 2013 VA examination was incorrect in that she could only complete limited household chores, she had a quick temper, she was irritable due to pain which was always present, that she did not go out very often and very rarely ate at a restaurant.  She was easily aggravated when she would be in a store longer than she needed to be and avoided going out at busy times.  She rarely visited family and only occasionally spoke to her neighbors.  She had trouble sleeping nightly due to her pain and did not feel rested.  She had trouble concentrating and was distracted easily.  Her mind would drift off occasionally.  She was anxious one to two times per month, such as when coming out of a bad dream.

After reviewing the evidence of record, the Board finds that a rating higher than 10 percent for anytime during the period on appeal is not warranted.  For one, on 
January 2009 and March 2010 VA examinations, and when treated for depression at the VA in March 2012, the Veteran was assigned GAF scores of 63 and 65, indicating mild symptoms which comport with a rating of 10 percent.  And, on April 2012 and December 2013 VA examination, while there was no GAF score assigned, the examiner also described the Veteran's depressive symptoms as mild.  In fact, on all four VA examinations, conducted from 2009 to 2013, the Veteran's depression was consistently found to be mild and situational.  When reviewing the criteria for a higher 30 percent rating, the Board finds that the level of the Veteran's disability does not meet that standard.  At no time has a finding been made that the Veteran had an inability to perform occupational tasks.  Rather, her occupational impairment has been found to be related to her physical disability, rather than to any mental impairment, and she was assessed consistently to be able to function in an occupational setting.  She was consistently found to be intellectually capable of carrying out detailed and simple instructions.  Her depression was not of such severity as to cause significant impact to her concentration, persistence, or pace.  She had normal social skills, repeatedly.  Occasionally, her stress would exacerbate her depression to the point where she may temporarily withdraw from the social setting, but this was considered to be normal.  Thus, her depression did not result in an inability to function socially or occupationally, even on an intermittent basis.  Socially, the Veteran was consistently shown to have a supportive relationship with her boyfriend, to be able to go about her activities of daily living within her physical restrictions, and enjoy her hobbies and pursuits.  

Moreover, she did not exhibit more than mild anxiety or depression, which was situational depending on her level of physical pain.  There was no indication of suspiciousness, panic attacks, or memory loss, as contemplated in the higher rating.  There was indication of sleep impairment, however, the level of sleep impairment varied.  At certain times the Veteran stated that she was unable to sleep and felt unrested, and other times stated that she was able to sleep 8-9 hours at night without a sleep aid, or 20 hours at a time.  The Board finds that the Veteran's sleep impairment is accounted for in the 10 percent rating.  Such is the case because the Veteran's sleep impairment was taken into consideration on VA examination, yet the conclusion was that the Veteran's level of psychiatric disability was mild in degree.  Thus, although her sleep impairment affects her mood and activities of daily living, it has not been found to cause more than mild occupational and social impairment.  Such comports with the record, which demonstrates that despite any sleep impairment that the Veteran experiences, she is able to attend to her activities of daily living, including tending to her home, her pets, connecting with her family, and enjoying her relationship with her boyfriend.  

The Board has taken into account the private counseling records and letter dated in June 2012.  However, the medical evidence of record demonstrates a psychiatric impairment that is not as severe as the social worker relayed.  Although the social worker stated that the Veteran suffered from suicidal ideations, that finding contradicts the other psychiatric records of record, which demonstrate the opposite, that the Veteran had not entertained suicidal ideations since the mid-1990s.  Furthermore, her feelings of hopelessness and helplessness were accounted for on VA examination as part of her depression symptom presentation.  The other symptoms reported by the Veteran to the social worker have already been noted, namely her depression related to chronic pain.  Those symptoms were taken into account on VA examination, however, GAF scores of 65 were assigned for mild depression.  Thus, the Board finds that the Veteran's psychiatric disorder consists mainly of depression related to the amount of pain she experiences, irritability, and sleep impairment, and that these symptoms result in occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Accordingly, a rating higher than 10 percent is not warranted.

The Board has also considered the Veteran's boyfriend's statement that the Veteran suffers from mood swings and depression related to her right hip disability and has taken those statements into account when determining that a rating higher than 10 percent is not warranted.  For, periods of depression, including mood swings, are accounted for on VA examination when finding that the Veteran's psychiatric impairment is mild and situational, depending on her level of right hip pain.  

III.  Other Considerations 

The Board notes that adjudication of the Veteran's claim for a TDIU is being remanded for further action, and therefore is not ripe for appellate review.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected depression and right hip disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated . There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that in September 2010, these claims were referred for extra-schedular consideration by the Director of Compensation and Pension Services.  After reviewing the claims file, it was determined that an extra-schedular rating was not warranted.  That determination took into account the Veteran's symptoms of chronic right hip pain and levels of depression, however, the rating schedule was not found to be inadequate.  When reviewing the record, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that further referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a rating in excess of 10 percent for depression, and a rating in excess of 10 percent for a right hip disability prior to September 9, 2011, and of a 30 percent rating since November 1, 2013, is not warranted anytime during the appeal period.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 9, 2011, a rating in excess of 10 percent for a right hip disability is denied. 

Since November 1, 2012, a rating in excess of 30 percent for a right hip disability is denied.

A rating in excess of 10 percent right depression is denied.


REMAND

With regard to entitlement to service connection for a low back disability, the Veteran contends that her right hip disability, mainly the difference in height of the right and left leg, has either caused or aggravated her low back disability.  On March 2011 VA examination, a VA examiner opined that the Veteran's minimal spondylosis of the lumbar spine and minimal spurring was unrelated to her hip condition, either caused or aggravated, because there was no leg length discrepancy found on exam or evidence of biomechanical disturbance.  In August 2011, a VA opinion found the same, stating the medical literature did not validate the theory of an association between the development of arthritis in two non-anatomically proximal joints.  In December 2013, a VA opinion once again concluded that the right hip disability had not caused or aggravated the Veteran's low back disability for the same reasons, explaining that the online literature showed no proven relationship between a  joint developing arthritic changes as a result of altered biomechanics or of an association of anterolabral tears in the hip causing arthritis in the lumbar spine.  Since these three opinions were obtained, in February 2014, the Veteran was granted service connection for "pelvic obliquity causing a functional limb length difference", related to her right hip disability, as found by Dr. S., on private examination in July 2013.  Because the Board is not competent to assume that the Veteran's "pelvic obliquity causing a functional limb length difference" is the same as "altered biomechanics," the term used by the VA examiners, and in light of this recent grant of service connection and request for a nexus opinion by the Veteran's representative, the Board finds that an additional VA opinion is necessary to determine whether the Veteran's service-connected pelvic obliquity causing a function limb length difference has caused or aggravated her lumbar spine disability.  

Because the issue of entitlement to service connection for a lumbar spine disability is being remanded, the Board finds that a decision as to the claim for a TDIU must be deferred as the outcome of the claim for service connection affects the Veteran's claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her low back disability.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for all opinions provided. 

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by, beyond the normal progression of the disease, by her right hip disability, to include her diagnosed "pelvic obliquity causing a functional limb length discrepancy."  The examiner should review the opinions provided by the March 2011, August 2011, and December 2013 VA examiners and rectify the conclusion reached with those opinions.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including for service connection for a low back disability and a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


